Appeal by defendant from a judg*565ment of the Supreme Court, Queens County (Balbach, J.), rendered May 17, 1977, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and, accordingly, has not preserved his claims for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, there is no requirement that the court specifically enumerate all of the rights to which a defendant is entitled. The record shows that defendant’s plea was entered knowingly and voluntarily (see, People v Harris, 61 NY2d 9). Lazer, J. P., Thompson, O’Con-nor, Rubin and Kunzeman, JJ., concur.